      Case 2:18-cv-03051-TLN-AC Document 24 Filed 07/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL T. MORALES,                               No. 2:18-cv-03051-TLN-AC
12                       Plaintiffs,
13           v.                                         ORDER
14    UNITED STATES OF AMERICA,
15                       Defendant.
16

17          Plaintiff was proceeding in this matter pro se, and accordingly this motion is referred to

18   the undersigned pursuant to Local Rule 302(c)(21). On April 19, 2019, plaintiff filed a Motion to

19   Proceed In Forma Pauperis. ECF No. 18. However, plaintiff’s case was closed on March 29,

20   2019. ECF No. 15. Plaintiff is advised that documents filed by plaintiff since the closing date

21   will be disregarded and no orders will issue in response to future filings. Plaintiff’s motion at

22   ECF No. 18 will, accordingly, not be considered.

23   DATED: June 30, 2020

24

25

26

27

28
                                                        1
